  Case: 1:17-md-02804-DAP Doc #: 1206 Filed: 12/20/18 1 of 2. PageID #: 29108




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                     )   MDL 2804
 OPIATE LITIGATION                                )
                                                  )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                        )
                                                  )   Judge Dan Aaron Polster
 The County of Summit, Ohio, et al. v.            )
 Purdue Pharma L.P., et al.,                      )   MINUTES AND ORDER
 Case No. 18-OP-45090                             )
                                                  )
 The County of Cuyahoga v.                        )
 Purdue Pharma L.P.,                              )
 Case No. 17-OP-45004                             )
                                                  )
 City of Cleveland v.                             )
 AmerisourceBergen Drug Corp.,                    )
 Case No. 18-OP-45132                             )



         On December 20, 2018 the Court held an impromptu emergency telephonic hearing

regarding Purdue’s Motion for Leave to File Emergency Motion to Enjoin the Massachusetts

Attorney General’s Office from Violating the MDL Protective Order. Doc. #: 1204. In attendance

were Gillian Feiner from the Massachusetts Attorney General’s Office; Mark Cheffo and Shelia

Birnbaum representing Purdue; and Special Masters Francis McGovern, David Cohen, and Cathy

Yanni.

         The Court first clarifies that its Protective Order, Doc. #: 441, governs all documents and

information produced in the MDL and applies to all persons who receive documents or information

produced in accordance with its provisions. Because the Massachusetts Attorney General’s Office
  Case: 1:17-md-02804-DAP Doc #: 1206 Filed: 12/20/18 2 of 2. PageID #: 29109



received many of the documents relied on in amending its complaint from the MDL, this Court’s

Protective Order governs the disclosure of that information.

       The Court understands that the parties have been working in good faith towards an

agreement that will allow the Massachusetts Attorney General’s Office to file an unredacted

amended complaint. The Court directs the parties to continue to do so. While those discussions are

ongoing, however, the Massachusetts Attorney General’s Office may file a redacted version of its

amended complaint in its state court proceeding and may provide an unredacted version to Judge

Janet Sanders for her own review in camera. If the parties are unable to reach an agreement, they

are directed to follow the protocols set forth in the Court’s Protective Order and Protocol for State

and Federal Court Coordination, Doc. #: 1029, for resolving such conflicts first seeking guidance

from the Special Masters and then, if necessary, appealing to this Court for a final determination.

       Accordingly, Purdue’s Motion for Leave to File Emergency Motion, Doc. #: 1204, is

DENIED as moot.

               IT IS SO ORDERED.




                                                  /s/ Dan Aaron Polster December 20, 2018
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
